COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        Rose Patricia Ann Shields, Oscar Urbina, and Arnold Shields,
                            Individually, d/b/a Galveston Service Company, d/b/a Blu
                            Shields Construction v. Commercial State Bank, Douglas
                            Faver, Suzanne Hubbard, Daniel Jurgena, Roxanne
                            Tomolialo, Joseph Cox, Thomas Walsh and Gina F.
                            Dominique

Appellate case number:      01-16-00643-CV

Trial court case number:    2015-06750

Trial court:                129th District Court of Harris County

        This Court’s May 25, 2017 Order, among other things, struck appellants’ amended
brief and ordered appellants to file a second amended brief within 30 days of that Order.
On June 1, 2017, appellants filed a pro se “Motion to Exceed the Word Limit” requesting
this Court to “reconsider accepting our prior Amended Brief of Appellant[]s.” Because
this Court’s May 25, 2017 Order already struck appellants’ amended brief for non-
compliance with the page limit and briefing rules, there is no longer any amended brief
on file to reconsider accepting. Thus, the Court construes appellants’ motion, not as a
Rule 49.1 rehearing motion, but as a Rule 9.4 motion to exceed the word limit for a future
second amended brief, and DENIES the motion. See TEX. R. APP. P. 9.4(i)(4), 49.1.
        Accordingly, the Court ORDERS the appellants to file a second amended brief
that conforms with Rule 9.4, 15,000 words or less if computer-generated, or 50 pages or
less if not, with a corrected certificate of compliance, and complies with Rule 38.1 with a
separate appendix. See TEX. R. APP. P. 9.4(i)(2)(B), (3), 38.1(a)-(k). Appellants must
file a compliant second amended brief within 30 days from the date of this order or
this Court will proceed as if appellants had failed to file a brief and dismiss this appeal
for want of prosecution without further notice. See id. 38.8(a), 38.9(a), 42.3(b), (c).

      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    
Date: June 8, 2017